Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 16, 2014

The Court of Appeals hereby passes the following order:

A15D0157. DANIEL ERIC COBBLE v. BRIAN OWENS, COMMISSIONER.

      Inmate Daniel Cobble seeks discretionary review of the trial court’s order
denying and dismissing his pro se “Petition for Reinstated Coram Nobis and Audita
Querela.”1 Although the order was filed on October 13, 2014, Cobble did not file his
application until November 16, 2014. To be timely, a discretionary application must
be filed within 30 days of entry of the order to be appealed. OCGA § 5-6-35 (d); Hill
v. State, 204 Ga. App. 582 (420 SE2d 393) (1992). Because this application was filed
34 days after entry of the order Cobble seeks to appeal, it is untimely. We thus lack
jurisdiction to consider the application, which is hereby DISMISSED. See Hill, supra.

                                       Court of Appeals of the State of Georgia
                                                                            12/16/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        Because he was incarcerated when he initiated this action, Cobble’s appeal
is controlled by the Prison Litigation Reform Act of 1996, OCGA § 42-12-1 et seq.
Under OCGA § 42-12-8, “[a]ppeals of all actions filed by prisoners shall be as
provided in Code Section 5-6-35,” the discretionary appeals statute.